Title: The Case of Robert Randall and Charles Whitney, 28 December 1795–13 January 1796 (Editorial Note)
From: 
To: 


Editorial Note
In September 1795 John Askin and six other British merchants in Detroit formed a partnership with three Americans, Robert Randall of Philadelphia and Ebenezer Allen and Charles Whitney of Vermont. Their intention was to extinguish the Indian title and obtain preemption rights to some twenty million acres of land in an area that included the Michigan peninsula as well as the northern regions of present-day Ohio, Indiana, and Illinois. The partners created forty-one shares, thirty-six of which were to be held by Allen, Randall, and Whitney, both for their own use and for the purpose of gaining the preemption rights from the United States “on the most reasonable and moderate terms” (“Partnership for the Purchase of Michigan Peninsula,” in Milo. M. Quaife, ed., The John Askin Papers [2 vols.; Detroit, 1928], 1:568–72).
Whitney began lobbying congressmen in Massachusetts and Vermont in November 1795, then went to Philadelphia to join Randall, who sought out members from southern states after Congress had assembled. Their activities came to the attention of the House of Representatives on 28 December when several members, including JM, reported they had been approached. The partners had offered to reserve twenty-four shares for legislators who would support their scheme in Congress and who might wish to join it later; and, it was claimed, they had won over thirty to forty members of the House. The Speaker of the House ordered Randall and Whitney to be taken into custody by the sergeant at arms, while, on 29 December, a committee of privileges directed that they be interrogated before the bar of the House. After several days of questions and procedural debate over whether attempts to influence the representatives constituted “an high contempt of this House, and a breach of its privileges,” the House, on 6 January 1796, voted 78 to 17 that Randall was guilty of contempt and breach of privilege. JM voted in the minority, not because he doubted that Randall and Whitney had corrupt motives, but because he felt, as he told Jefferson, that neither the Constitution nor even the precedents of the British House of Commons entitled the House to deduce and punish a breach of privilege in this case (JM to Jefferson, 10 Jan. 1796).
The Speaker reprimanded Randall and on 13 January ordered his release from custody. The House, on 7 January, voted 52 to 30 simply to discharge Whitney, mainly because his lobbying activities, having largely occurred before the meeting of Congress, seemed less clearly punishable as a breach of privilege. JM continued to insist that no case of privilege existed, but he was reluctant to affirm that Whitney was less culpable than Randall. He therefore abstained from voting on the motion to discharge Whitney (ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Miscellaneous, 1:125–33).
